Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the decision of the majority to remand the case as to Dr. Thomas *136but for different reasons. However, I dissent from the majority’s holding as to Dr. Barnes, in that I would also remand the case of Dr. Barnes to the trial court for the following reasons.
Hershberger v. Akron City Hosp. (1987), 34 Ohio St. 3d 1, 516 N.E. 2d 204, was not decided by this court when the trial court granted summary judgment in favor of the defendants and when the appellate court reversed that judgment. Hence, neither of those courts had the opportunity to apply the Hershberger test to the facts of this case. In Hershberger, supra, this court stated:
“* * * [I]n a medical malpractice action, for the purposes of determining the accrual date in applying the statute of limitations under R.C. 2305.11(A), the trial court must look to the facts of the particular case and make the following determinations: when the injured party became aware, or should have become aware, of the extent and seriousness of his condition, which, of course, may occur without the necessity of further medical consultation; whether the injured party was aware, or should have been aware, that such condition was related to a specific professional medical service previously rendered him; and whether such condition would put a reasonable person on notice of need for further inquiry as to the cause of such condition.” (Emphasis added.) Id. at 5-6, 516 N.E. 2d at 208.
Thus, from the foregoing it is apparent that it is the trial court that should be applying the Hershberger test to the facts of the case and not this court. This case should be remanded to the trial court to give the parties and that court an opportunity to consider this case in light of Hershberger.
The reason for this is twofold. First, the trial court is in a better position to have all of the facts before it in order to apply the Hershberger test; second, this court today in applying the Hershberger test to this case has added additional matters in an attempt to clarify the original test. While such clarification may be helpful in some way, however, it tends to confuse the original Hershberger test leaving Ohio’s trial and appellate courts in a state of additional confusion. Therefore, I believe that the better procedure would be to remand this case to the trial court to be decided under the proper test set forth in Hershberger.